Title: Bernard McMahon to Thomas Jefferson, 28 February 1812
From: McMahon, Bernard
To: Jefferson, Thomas


          
            
                  Dear Sir. 
                   Philadelphia Feby 28th 1812
              I duly received your kind letter of the 16th inst and am much obliged to you for the Brassica sempervirens.
               This morning I done myself the pleasure of sending you by Mr Gilmer a box containing the following articles.
            
              
                
                2
                 Roots Amaryllis Belladonna
              
              
                
                6
                Pots of Auriculas, different kinds.
              
              
                
                1
                do of a beautiful Polyanthus
              
              
                
                32
                Roots best Tulips of Various kind
              
              
                
                32
                do Best double Hyacinths assorted.
              
              
                
                40
                
                        plants of the Hudson Strawberry, the best kind we have here I have none nor have I seen any in America of the large Chili strawberry—
              
              
                
                4
                roots Lilium superbum. L.
              
              
                
                4
                 small plants Gooseberries, large red fruit & the best I have ever seen.
              
              
                
                
                Some roots Amaryllis Atamasco L.
              
            
            
              
                
                The labels are laid in with the above and the numbers attached to the following.
              
              
                No 1
                 
                        
		   Ribes odoratissemum (mihi). this is one of Capt Lewis’s, and an  important shrub, the fruit very large, of a dark purple colour, the flowers yellow, showey & extremely fragrant.
              
              
                No 2
                
                        Symphoricarpos leucocarpa (mihi) This is a beautiful shrub brought by C. Lewis from the River Columbia, the flower is small but neat, the berries hang in large clusters are of a snow white colour and hang 
                           continue on the shrubs, retaining their beauty, all the winter; especially if kept in a Green House. The shrub is perfectly hardy; I have given it the trivial english name of Snowberry-bush.
              
              
                No 3
                 
                        The Yellow Currant of the river Jefferson; this is specifically different from the other, but I have not yet given it a specific botanical name.
              
              
                No 4
                
                        Cape of Good hope Grape Vine, according to Mr Peter Legaux, who says he received it originally from thence. This I am confident, from several years observation, is the variety of grape most to be depended on for giving wine to the United States, but particularly to be cultivated for that purpose in the middle and eastern states.
              
              
                No 5
                 An improved variety of the Cape grape, somewhat earlier and better for the table, and equally good for making wine.
              
            
            I am verry sorry that I cannot at present supply all your wants, but shall as soon as in my power; and that the opportunity which now offers will 
                     does not admit of a conveyance for many articles which I wish to send you. I hope you will do me the favor of informing me whenever you hear of a favorable opportunity, for conveying several other articles which I wish to send you. 
                     them Excuse the confused manner in which I write, as there are several people in my store asking me questions every moment.
            
                        I would thank you to informe me whether you take the Glocester Nut to be a distinct species, as announced by Michx f. (Juglans laciniosa) or whether, if only a variety, it is nearer allied to the Juglans tomentosa Michx or to the J. squamosa Michx 
                  fi. the J. alba of his father.
            I send you a few seeds by this mail, and shall send some more in a few days.
            I am Sir,
            With gratitude, esteem & respect Your sincere wellwisher,
                  Bernd McMahon
          
          
            P.S. you will please to excuse me for not making any charge for the few articles sent; such I could not think of.
          
        